OPINION OF THE COURT
Per Curiam.
*235On February 27, 2006, the respondent pleaded guilty before the Honorable John E Walsh, in Supreme Court, Kangs County, to: (1) grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40 (1), (2) falsifying business records in the first degree, a class E felony, in violation of Penal Law § 175.10, and (3) attempted grand larceny in the second degree, a class D felony, in violation of Penal Law §§ 110.00 and 155.40. In his plea allocution, he admitted that between May 24, 2005 and July 5, 2005, while acting in concert with others, he (1) stole real property valued in excess of $30,000, (2) falsified business records by making a false entry on a deed transferring ownership in real property, and (3) stole money in excess of $50,000. Pursuant to the plea agreement, the respondent would receive a noncustodial sentence if he cooperated with the government and paid restitution in the sum of $70,021.43. .
On August 7, 2007, Justice Walsh sentenced the respondent to a conditional discharge of three years.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves for an order striking the respondent’s name from the roll of attorneys based upon his felony convictions pursuant to Judiciary Law § 90 (4) (b).
By virtue of his felony convictions upon his entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on February 27, 2006. Accordingly, the Grievance Committee’s motion to now strike the respondent’s name from the roll of attorneys is granted.
Prudenti, P.J., Mastro, Rivera, Spolzino and Angiolillo, JJ., concur.
Ordered that the motion of the Grievance Committee for the Tenth Judicial District is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Michael S. Feit, admitted as Michael Scott Feit, is disbarred, effective February 27, 2006, and his name is now stricken from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Michael S. Feit, admitted as Michael Scott Feit, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Michael S. Feit, admitted as Michael Scott Feit, is commanded *236to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Michael S. Feit, admitted as Michael Scott Feit, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).